DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 30 April 2020 are acceptable.

Claim Status:
1c.	Claims 35-54 are pending. 
Information Disclosure Statement:
2.	The information disclosure statements filed on 05/01/2020; 02/25/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references and references in parent 16/058,143 have been considered as to the merits. The information disclosure statement filed on 04/30/2020, (copies of the references were not filed) is a duplicate of the IDS of 05/01/2020, and therefore its pages have been crossed out.

Claim Rejections - 35 U.S.C. §112 [a], Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3a.	Claims 36-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 36-47 encompass a method of inducing regeneration of tendon tissue or promoting tendon repair in a patient having tendinopathy, said method comprising administering to said subject an effective amount of an anti-IL-17 antibody, wherein the IL-17 antibody or antigen-binding fragment thereof binds to an epitope of a human IL-17 homodimer having two mature human IL-17 protein chains; while claims 48-54 encompass administration of anti-IL-17 that comprises either only a heavy chain or light chain or only light or heavy chain CDR sequences. Thus, the instant claims encompass administration of a genus antibodies that bind to an epitope of a human IL-17 homodimer having two mature human IL-17 protein chains or an antibody that comprises only the recited heavy or light chain sequences; or antibody that comprises less than both heavy and light chain and all six CDR sequences.
The specification teaches that exemplary anti-IL-17 antibody is secukinumab which comprises heavy/light chain sequences of SEQ ID NOs: 14/15 and variable heavy/light of SEQ ID NO:8/10 recited in instant claim 14, which is first disclosed in WO 2006/013107, (see pages 18 and 22). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factors present in the claims, are (i) a structural characteristic of an IL-17 antibody that “binds to an epitope of a human IL-17 homodimer having two mature IL-17 protein chains, said epitope comprising Leu74, Tyr85, His86, Met87, Asn88, Val124, Thr125, Pro126, Ile127, Val128, His129 on one chain and Tyr43, Tyr44, Arg46, Ala79, Asp80 on the other chain”; or an antibody that comprises heavy chain (only HCDR1-3) or light chain (only LCDR1-3) or only heavy or light chain sequences and (ii) functional characteristics of binding human IL-17 (at specific residues) with a KD of about 100-200 pM and having an in vivo half-life of about 4 weeks.
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of IL-17 antibodies and the function of binding of binding human IL-17(at specific residues) with a KD of about 100-200 pM and having an in vivo half-life of about 4 weeks.  In other words, the specification does not teach the structure which results in an IL-17 antibody with the claimed required characteristics.
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The court discussed whether an antibody is adequately described by describing a newly characterized antigen. Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011). In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity. Despite the fact that the specification disclosed human TNF-α protein, the court ruled that that the generic antibody claims at issue were invalid for lack of written description, despite the disclosure of the structures of more than one species of antibody encompassed in the genus. The fact pattern is similar in the instant case. Specifically, in the instant case, amino acid positions of human IL-17 are identified (Leu74, Tyr85, His86, Met87, Asn88, Val124, Thr125, Pro126, Ile127, Val128, His129 on one chain and Tyr43, Tyr44, Arg46, Ala79, Asp80 on another), while the specific structures for the anti-IL-17 antibodies are not.  As in the court case, the instant claims recite a genus of anti-IL-17 antibodies that have a desirable property, i.e., binding to an epitope comprising Leu74, Tyr85, His86, Met87, Asn88, Val124, Thr125, Pro126, Ile127, Val128, His129 on one chain and Tyr43, Tyr44, Arg46, Ala79, Asp80 on the other chain with a KD of about 100-200 pM and having an in vivo half-life of about 4 weeks. Following the finding in Centocor, the instant claims are found to lack adequate written description. The court in Amgen v. Sanofi further compares the requirements of enablement and written description, stating that: “We cannot say that this particular context, involving a “newly characterized antigen” and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of “make and use” (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice. That we cannot do.” The court indicated that it has been hotly disputed whether or not knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. Citing Centocor again, the court provides an analogy for the antibody-antigen relationship as not quite a lock and key relationship but rather providing a lock and then searching for a key on a ring with a million keys on it. The court concludes that the “newly characterized antigen” test flouts basic legal principles of the written description requirement, reasoning that section 112 requires a written description of the invention, whereas the newly characterized antigen test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The court urges that such constricts the “quid pro quo” of the patent system where one describes an invention in order to obtain a patent. Accordingly, since the instant fact pattern fits the “newly characterized antigen” scenario, wherein the specification describes the structure of the target/antigen but not the structure of the genus of anti-IL-17 antibodies, the claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).
Therefore, only an isolated antibody that comprises the heavy and light CDR sequences and the heavy and light chain sequences as recited in claim 48(iii)(vii)(viii)(xi), but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Claim Rejections - 35 U.S.C. §112 [a], Scope of enablement:

3b.	Claims 36-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reversing tendinopathy inflammation comprising administering an antibody that binds to and neutralizes IL-17A; does not provide enablement for a method of inducing regeneration of tendon tissue or promoting tendon repair in a patient having tendinopathy comprising administering an anti-IL-17 antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 36-47 encompass a method of inducing regeneration of tendon tissue or promoting tendon repair in a patient having tendinopathy, said method comprising administering to said subject an effective amount of anti-IL-17 antibody.
The specification teaches that the induction of tendinopathy significantly increased the MRI T2 inflammation signal, which triggered imbalance in gait and significantly increased the front-hind ratio of the footprint in an in-vivo rat disease model, (see Example 1). The specification teaches that the anti-IL-17 monoclonal antibody (CJM112, which binds and neutralizes IL-17A), reversed the increased MRI T2 tendinopathy inflammation signal and also reversed the imbalance in gait, (see page 48). Moreover, figure 3 shows that the antagonistic IL-17A antibody, BZN035, (which binds and neutralizes IL-17A), inhibits IL-17A induced IL6 and CXCL1 mRNA in rat Achilles tenocytes. 
However, the specification does not teach that the administration of an anti-IL-17 antibody induces regeneration of tendon tissue or promotes tendon repair in a patient having tendinopathy. The relevant art teaches that IL-17A is an inflammatory mediator within the early tendinopathy processes as early tendinopathy shows increased IL-17A expression, (see Millar et al, Scientific Reports | 6:27149 | DOI: 10.1038/srep27149, 06/06/2016, cited on the IDS of 05/01/2020, especially abstract and page 5).  Moreover, Mease et al, (Rheumatology Therapy, 04/2016; Vol. 3, pages 5-29), teach that secukinumab, (which selectively binds to and neutralizes IL-17A, inhibiting its interaction with IL-17 receptors) provided rapid and clinically meaningful improvements in multiple facets of psoriatic arthritis (PsA), including joint symptoms and enthesitis, ((inflammation at tendon), (see pages 5, 7, and 10). However, neither the instant specification nor any art of record teaches that the administration of an anti-IL-17 antibody induces regeneration of tendon tissue or promotes tendon repair in a patient having tendinopathy. The relevant art teaches that secukinumab did not demonstrate a significant benefit vs placebo in the overall patient population with active overuse rotator cuff tendinopathy, (RC TP), (see Millar et al, Ann Rheum Dis, 2021, 80(1): pages 211-212, POS0020; under conclusion). Yang el al, (Birth Defects Research Part C-Embryo Today; 2013; 99 (3), pages 203-222, see abstract), teach that several challenges remain in restoring full tendon and ligament function following injury, including uncertainties over the optimal combination of these biological agents as well how to best deliver tissue engineered elements to the injury site. Likewise, Voleti et al, (The Annual Review of Biomedical Engineering, 2012; Vol. 14; pages 47-71) teach that the tendon is a compositionally complex tissue with a predominantly mechanical function and that structural, biological, and mechanical changes initiated during the process of tendon healing, (see abstract). The reference teaches that the complex cascade of events initiated by a tendon injury is regulated by numerous biological factors with interconnecting pathways, (see page 8).
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case the specification fails to teach that the administration of an anti-IL-17 antibody induces regeneration of tendon tissue or promoting tendon repair.  One skilled in the art would not be able to predict that administration of anti-IL-17 antibody would lead to the inducing regeneration of tendon tissue or promote tendon repair, given the complex cascade of events initiated by a tendon injury which is regulated by numerous biological factors with interconnecting pathways. Moreover, as set forth above, tendinopathy is a complex multi-faceted tendon pathology commonly associated with inflammation and IL-17A is but only one of many other contributing biological factors, such as IL-6, TNF, IL-21, (see Millar et al, Nature Reviews Rheumatology, 02-2017, Vol. 13, No. 2, page 116, cited on the IDS of 05/01/2020). Therefore, inhibiting only IL-17 would not be expected to induce regeneration of tendon tissue or promote tendon repair. 
Therefore, only a method of reversing tendinopathy inflammation comprising administering an antibody that binds to and neutralizes IL-17A, is enabled.



Closest Prior Art:	 
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
4a.	Canavan et al, (American Journal of Clinical Dermatology; 2016; Vol.17; pages 33-47), teach that secukinumab, ixekizumab, and brodalumab are three anti-IL-17 medications used for treating psoriasis and that results from clinical trials show that these three medications are highly effective in treating psoriasis and appear to be as safe as other biologic treatments that are FDA approved., (see abstract and table 2). 
Conclusion:
5.	No claim is allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        29 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647